DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because at least Figure 2, Figure 3(a), Figure 3(b), Figure 4, Figure 6, and Figure 7 are not of sufficient quality. 
37 CFR 1.84 discusses the standards for drawings. In particular, when discussing photographs (e.g. screenshots) the rule recites, at least in part: 
“…The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent…” 
Specifically, Figure 2 shows a screen shot of the process as a whole but the screenshot is blurry and the annotations of element numbers are handwritten. While it is clear what some of the element numbers refer to, some of the element numbers (e.g. 26, 30, 38) are additionally blurry such that it is unclear what the element number is referring to. 
With respect to Figure 7, the graph and/or screen shot while being blurry and not of sufficient quality, Figure 7 additionally does not have any axis labels, title, and so it is unclear what Figure 7 depicts. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards software per se and/or data per se. 
MPEP 2106.03 (I) recites, at least in part: 
“Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”
Claim 1 does NOT appear to recite any structural limitations but rather just recites “a neural network for performing vertical error regression analysis, the neural network comprising…”
The examiner further notes that, importantly, the as-filed specification does NOT appear to provide a more limiting definition of the claimed “neural network” such that the claimed “neural network” can ONLY consist of hardware components (e.g. a neuromorphic device, a physical embodiment of a neural network, etc.) 
Because at least Claim 1 claims a product claim to a software program (e.g. the claimed “neural network”) and does not also contain at least one structural limitation”, Claim 1 does NOT fall into any of the statutory categories and thus is NOT patent eligible. 
Therefore, a rejection under 35 U.S.C. 101 is appropriate. For clarity of record, Claims 2-8 are rejected due, at least in part, on their dependency on Claim 1. 
	
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: As an initial matter, the examiner notes that claims 9, and 15 are directed towards a method and a non-transitory computer readable medium, respectively, and thus fall within at least one of the statutory categories of invention. With respect to claim 1, as discussed above, claim 1 is NOT directed towards one of the statutory categories, but, for purposes of compact prosecution, will be analyzed under 101 abstract idea as if it were directed towards a statutory category of invention. 
Additionally Claim 1 will be used as representative.

Analysis of Representative Claim 1: 
Step 2A: Does the claim recite an abstract idea (2A Prong 1)? If so, does the claim recite any additional elements that integrate the abstract idea into a practical application (2A Prong 2)?

Claim 1 recites the following limitations: 
an input layer comprising input data related to a target pixel, a target location, a slope at the target location, population density at the target location, tree canopy height at the target location, vegetation density at the target location, and an Ice, Cloud, and Land Satellite (ICESat) differential map at the target location
This limitation is considered an additional element. Specifically, limiting the data used in the input layer to the above types of data is considered simply choosing a data source or type of data to be manipulated and therefore is insignificant extra solution activity (MPEP 2106.05 (g)). 
A plurality of hidden layers connected to the input layer, the plurality of hidden layers configured to iteratively analyze the input data. 
This limitation is considered part of the abstract idea. Specifically, analyzing the input data is considered both a mental process and a mathematical concept; for example, a simply evaluation or judgement based on data presented. As a mathematical concept, the functionality encompassed by “iteratively analyze the input data” is nothing more than repeatedly applying mathematical formulas to the input data. 
This limitation recites the additional element of “a plurality of hidden layers connected to the input layer”. This additional element does NOT integrate the abstract idea into a practical application because, at least in part, it is recited at such a high level of generality that it only generally links the use of the abstract idea to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
An output layer connected to the plurality of hidden layers, the output layer configured to output a predicted vertical error based on the analysis of the input data. 
This limitation is considered part of the abstract idea. Specifically, this limitation recites both a mental process and a mathematical concept; for example, a simple evaluation or judgement (e.g. simple subtraction). As a mathematical concept, outputting a predicted vertical error based on analysis is simply applying a difference function (e.g. error function) to at least two values and outputting that difference. 
This limitation recites the additional element of “an output layer connected to the plurality of hidden layers, the output layer configured to…” However, this additional element does NOT integrate the abstract idea into a practical application because, at least in part, it is recited at such a high level of generality that it only generally links the use of the abstract to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Step 2B: does the claim recite any additional element that amount to significantly more than the judicial exception. 
	NO, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception. Specifically, the examiner, as discussed above has identified the following additional elements:
“an input layer comprising input data…a plurality of hidden layers connected to the input layer, the plurality of hidden layers configured to…an output layer connected to the plurality of hidden layers, the output layer configured to…” 
These additional elements appear to be describing, at a very high level of generality, the basic definition of a neural network. Under step 2B, simply appending the basic definition of a neural network to analyze input data is considered well-understood, routine, and conventional (MPEP 2106.05(d)). The examiner is required, as per the Berkheimer memo to provide evidence that using, at a high-level, a neural network to analyze data, is well-understood, routine, and conventional. As evidence the examiner refers to an article by IBM cloud education (published 2020) that defines and discusses the history of neural networks. The article recites, at least in part: 
“History of neural networks: The history of neural networks is longer than most people think. While the idea of “a machine that thinks” can be traced to the Ancient Greeks, we’ll focus on the key events that led to the evolution of thinking around neural networks, which has ebbed and flowed in popularity over the years: 1943…1958: Frank Rosenblatt is credited with the development of the perceptron, documented in his research, “The Perceptron: A Probabilistic Model for Information Storage and Organization in the Brain” (PDF, 1.6 MB) (link resides outside IBM). He takes McCulloch and Pitt’s work a step further by introducing weights to the equation. Leveraging an IBM 704, Rosenblatt was able to get a computer to learn how to distinguish cards marked on the left vs. cards marked on the right. 1974: While numerous researchers contributed to the idea of backpropagation, Paul Werbos was the first person in the US to note its application within neural networks within his PhD Thesis.”
From the above article, it can be seen that using a neural network in the structure claimed (input layer, a plurality of hidden layers, and output layer) to analyze input data is well-understood, routine, and conventional. This is because, this idea was first thought of by the ancient Greeks and, the neural network, in the manner presently claimed, was first proposed and implemented in 1958. 
“input data related to a target pixel, a target location, a slope at the target location, population density at the target location, tree canopy height at the target location, vegetation density at the target location, and an Ice, Cloud, and Land Satellite (ICESat) differential map at the target location”
Under step 2B, this additional element is again considered merely selecting a particular data source or type of data to be manipulated and thus does not amount to significantly more than the judicial exception (see MPEP citation above). 
Conclusion: Because Claim 1 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, claim 1 is not patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
	Claim 2 is dependent on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 2, however, further recites wherein the plurality of hidden layers is configured to iteratively analyze the input data by adjusting weights between the hidden layers to minimize a difference between the predicted vertical error and an actual vertical error. 
	This limitation is considered part of the abstract idea. Specifically, “adjusting weights…to minimize a difference between the predicted vertical error and an actual vertical error” is just a mathematical concept. 
	Additionally, under step 2A Prong 2 and Step 2B “the plurality of hidden layers…between the hidden layers…” is just generally linking the abstract idea to a particular technological environment (e.g. machine learning) (See MPEP citations above). 
	Because Claim 2 recites the same abstract idea as claim 1 and claim 2 further the abstract idea and the identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 2 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
 	 Analysis of Claim 3: 
	Claim 3 is dependent on Claim 2 and therefore recites the same abstract idea as claim 2. Claim 3, however, further recites wherein the weights between the hidden layers are adjusted based on a training set of know vertical error. 
	This limitation is considered part of the abstract idea. Specifically, “adjusting the weights between the hidden layers” is just a mathematical concept. 
	Additionally, under step 2A Prong 2 and Step 2B “…based on a training set of known vertical error” is considered merely selecting a particular data source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (See MPEP citations above). 
	Because Claim 3 recites the same abstract idea as claim 2 and claim 3 further the abstract idea and the identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 3 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 4: 
	Claim 4 is dependent on Claim 2 and therefore recites the same abstract idea as claim 2. Claim 4, however, further recites wherein adjusting the weight between the hidden layers is halted based on a validation set of known vertical error. 
	This limitation is considered part of the abstract idea. Specifically, “wherein adjusting the weights between the hidden layer is halted…” is just a mental process; e.g. a simple comparison, a simple judgement, or a simple evaluation. 
	Additionally, under step 2A Prong 2 and Step 2B “…based on a validation set of known vertical error” is considered merely selecting a particular data source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (See MPEP citations above). 
	Because Claim 4 recites the same abstract idea as claim 2 and claim 3 further the abstract idea and the identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 4 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 5: 
	Claim 5 is dependent on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 5, however, further recites wherein the plurality of hidden layers comprises three hidden layers with ten, twenty, and ten hidden units, respectively. 
Under step 2A Prong 2 and Step 2B, this limitation is considered an additionally element. However, it does not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception because specifying the number of hidden units in each hidden layer is considered insignificant extra-solution activity (See MPEP citations above). 
Because Claim 5 recites the same abstract idea as claim 1 and claim 5’s identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 5 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 6: 
	Claim 6 is dependent on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 6, however, further recites wherein the input layer comprises 23 units corresponding to 23 variables of the input data
	Additionally, under step 2A Prong 2 and Step 2B “…wherein the input layer comprises 23 units corresponding to 23 variables of the input data” is considered merely selecting a particular data source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (See MPEP citations above). 
	Because Claim 6 recites the same abstract idea as claim 1 and claim 6’s identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 6 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

Analysis of Claim 7: 
	Claim 7 is dependent on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 7, however, further recites wherein the output layer comprises one unit. 
Under step 2A Prong 2 and Step 2B, this limitation is considered an additionally element. However, it does not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception because specifying the number of units in the output layer is considered insignificant extra-solution activity (See MPEP citations above). 
Because Claim 7 recites the same abstract idea as claim 1 and claim 7’s identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 7 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
	Analysis of Claim 8: 
	Claim 8 is dependent on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 8, however, further recites wherein the neural network comprises a multilayer perceptron neural network. 
Under step 2A Prong 2 and Step 2B, this limitation is considered an additionally element. However, it does not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception because naming a general type of neural network (e.g. multilayer perceptron) only generally links the abstract idea to a particular technological environment or field of use (e.g. classification or regression analysis) (See MPEP citations above). 
Because Claim 8 recites the same abstract idea as claim 1 and claim 8’s identified additional elements do not pass Step 2A Prong 2 nor Step 2B, Claim 8 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
	
	The examiner notes that claims 9-14 and 15-20 recite similar subject matter to that of claims 1-7. Therefore, for similar reasons, claims 9-14 and 15-20 are similarly patent ineligible and thus are rejected under 35 U.S.C. 101. However, the full analysis is omitted here merely for sake of brevity, but it should be understood that the analysis of claims 1-7 similarly apply. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Kulp et al. (“CoastalDEM: A global coastal digital elevation model improved from SRTM using a neural network”, NPL March 2018.) 
The examiner notes that this reference is by the instant inventors and was included in the applicant filed IDS (dated 09/01/2021).
With respect to Claim 1, Kulp teaches A neural network for performing vertical error regression analysis, the neural network comprising: an input layer comprising input data related to a target pixel, a target location, a slope at the target location, population density at the target location, tree canopy height at the target location, vegetation density at the target location, and an Ice, Cloud, and Land Satellite (ICESat) differential map at the target location (Kulp Pg. 2 Figure 1 See Input Layer) 
a plurality of hidden layers connected to the input layer, the plurality of hidden layers configured to iteratively analyze the input data (Kulp Pg. 2 Figure 1 See “Hidden Layers) 
and an output layer connected to the plurality of hidden layers, the output layer configured to output a predicted vertical error based on the analysis of the input data (Kulp Pg. 2 Figure 1 See “Output Layer”)
 With respect to Claim 2, Kulp teaches wherein the plurality of hidden layers is configured to iteratively analyze the input data by adjusting weights between the hidden layers to minimize a difference between the predicted vertical error and an actual vertical error (Kulp Pg. 2 Section 2.1 “Weights between units are learned through iterative backpropagation using a training set of samples with known answer, with the goal of minimizing the difference between predictions and actual answers.” 
Additionally, see Figure 1 and “backpropagation”). 
With respect to Claim 3, Kulp teaches wherein the weights between the hidden layers are adjusted based on a training set of known vertical error (Kulp Pg. 2 Section 2.1 “Weights between units are learned through iterative backpropagation using a training set of samples with known answer, with the goal of minimizing the difference between predictions and actual answers.” 
Additionally, see Figure 1 and “backpropagation”)
With respect to Claim 4, Kulp teaches wherein adjusting the weights between the hidden layers is halted based on a validation set of known vertical error (Kulp Pg. 2 Section 2.1 “Weights between units are learned through iterative backpropagation using a training set of samples with known answer, with the goal of minimizing the difference between predictions and actual answers. A separate validation set of samples is used, as is typical, in deciding when to halt training”). 
With respect to Claim 5, Kulp teaches wherein the plurality of hidden layers comprises three hidden layers with ten, twenty, and ten hidden units, respectively (Kulp Pg. 2 Col. 2 “Our neural network contains 3 hidden layers, with 10, 20, and 10 hidden units respectively.”) 
With respect to Claim 6, Kulp teaches wherein the input layer comprises 23 units corresponding to 23 variables of the input data (Kulp Pg. 2 Figure 1 see “Input layer (23 element)”). 
With respect to Claim 7, Kulp teaches wherein the output layer comprises one unit (Kulp Pg. 2 Figure 1 see “output layer”. Kulp Pg. 2 Col. 2 “…our system uses…a 1 unit output layer for predicted SRTM error”). 
With respect to Claim 8, Kulp teaches wherein the neural network comprises a multilayer perceptron neural network (Kulp Pg. 2 Figure 1 note “Multilayer Perceptron Neural Network”). 
With respect to Claim 9, Claim 9 is substantially similar to that of claim 1 and therefore is rejected for similar reasons as discussed above. 
With respect to Claims 10-14, Claims 10-14 are substantially similar to that of claims 2-6 and therefore are rejected for similar reasons as discussed above. 
With respect to Claim 15, Claim 15 is substantially similar to that of claim 1 and therefore is rejected for similar reasons as discussed above. 
With respect to Claims 16-20, Claims 16-20 are substantially similar to that of claims 2-6 and therefore are rejected for similar reasons as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-4, 6-8, 9-12, 14, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue, Linwei et al. (“High-quality seamless DEM generation blending SRTM-1, ASTER GDEM v2 and ICESat/GLAS observations”, NPL 2016) in view of Jones, Gerrard D. et al. (“Selenium deficiency risk predicted to increase under future climate change”, NPL 2017). 
With respect to Claim 1, Yue teaches a neural network for performing vertical error regression analysis, the neural network comprising: an input layer comprising input data related to a target pixel (Yue Pg. 24 Col. 2 “For each ASTER tile, we extract the neighboring patch of every pixel where an ICESat point is located…”), a target location (Yue See any or all of Figs. 1, 7, 9, 10, 13, 17, 18, etc. which show at least “a target location”), a slope at the target location (Yue Pg. 24 Col. 2 “In addition to the ASTER values, we also incorporate slope information and the spatial information (latitude and longitude coordinates) to construct the training dataset)…, vegetation density at the target location (Yue bottom of Pg. 22 into Pg. 23 “The secondary products [of ICESat’s GLAS instrument] included measurements of cloud and aerosol height profiles, and land elevation and vegetation cover…” The examiner notes that vegetation cover teaches “vegetation density at the target location”), and an Ice, Cloud, and Land Satellite (ICESat) differential map at the target location (Yue Pg. 23 Col. 1 “In this paper, we utilize the GLAS/ICESat L2 Global Land Surface Altimetry Data Version 34 (GLAH 14) for the DEM accuracy enhancement and assessment…”) 
a plurality of hidden layers connected to the input layer, the plurality of hidden layers configured to iteratively analyze the input data (Yue Pg. 23 Col. 2 section 3.1.2 “An [Artificial Neural Network] ANN can be a powerful tool to derive meaning from complicated datasets…The structure of a feed-forward ANN is shown in Figure 4. The network usually consists of a number of neurons connected by links through several layers…By creating a network with r input neurons, s hidden neurons, and p output neurons, the corresponding variables for the input training samples are define as x = (x1,…,xr), h= (h1,…,hs), and o = (o1,…,op). The output for each layer can be calculated [as shown in equation 1] where                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                                
                                    h
                                
                            
                        
                     indicates the weight for the link from the input neuron xi to the hidden neuron hj…A backpropagation (BP) algorithm is usually used for the optimization problem, with the output errors propagated backwards through the network, and changes are made to the weight in each layer to reduce the error signal…Each weight is updated in the nth iteration as [shown in equation (2)]…in this equation, E…is the error function calculated with the target vector y and actual output o…” ) 
and an output layer connected to the plurality of hidden layers, the output layer configured to output a predicted vertical error based on the analysis of the input data (Yue Pg. 23 Col. 2 section 3.1.2 “An [Artificial Neural Network] ANN can be a powerful tool to derive meaning from complicated datasets…The structure of a feed-forward ANN is shown in Figure 4. The network usually consists of a number of neurons connected by links through several layers…By creating a network with r input neurons, s hidden neurons, and p output neurons, the corresponding variables for the input training samples are define as x = (x1,…,xr), h= (h1,…,hs), and o = (o1,…,op). The output for each layer can be calculated [as shown in equation 1] where                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                                
                                    h
                                
                            
                        
                     indicates the weight for the link from the input neuron xi to the hidden neuron hj…A backpropagation (BP) algorithm is usually used for the optimization problem, with the output errors propagated backwards through the network, and changes are made to the weight in each layer to reduce the error signal…Each weight is updated in the nth iteration as [shown in equation (2)]…in this equation, E…is the error function calculated with the target vector y and actual output o…”
Additionally see Fig. 6 Note that the input matrix is made up of at least ASTER data, Slope, Latitude, and Longitude” The examiner notes that because the at least part of the input data relates to the vertical change in height (e.g. slope) the output would result in a “predicted vertical error” (e.g. by using the error function E).)

Yue, however, does not appear to explicitly disclose: 
an input layer comprising input data related to a … population density at the target location, tree canopy height at the target location
Jones teaches an input layer comprising input data related to a … population density at the target location, tree canopy height at the target location (Jones Pg. 1 Col. 2 “Here we report on the influence of soil and climate variables on worldwide Se [selenium] distributions in soils 0-30cm deep…To achieve these objectives…26 environmental variables describing climate, soil physicochemical properties, irrigation, water stress, erosion, runoff, land use, soil type, lithology, bedrock depth, vegetation/canopy characteristics, and population density (30-42)…Predictions were made using three machine-learning tools: one randomForest (RF) model and two artificial neural network models, herein referred to as ‘predictive models.’” 
The examiner notes that as can be seen, the variables used were at least based on studies conducted (e.g. Jones cited references 30-42). Of note, Jones reference 41 is entitled “a global forest canopy height map from the Moderate Resolution Imaging Spectroradiometer and the Geoscience Laser Altimeter System [GLAS]”. To clarify, a person of ordinary skill in the art would infer that Jone’s “vegetation/canopy characteristics” would include at least “tree canopy height” as referenced in Jone’s cited reference 41.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network model for vertical accuracy assessment as taught by Yue modified with the input variables including tree canopy height and population density as taught by Jones because at least these variables are important for predicting at least selenium levels; which is an essential element for human health and is required in a narrow dietary concentration range (Jones “Significance” Pg. 1 Col. 2). 
With respect to Claim 2, the combination of Yue and Jones teaches wherein the plurality of hidden layers is configured to iteratively analyze the input data by adjusting weights between the hidden layers to minimize a difference between the predicted vertical error and an actual vertical error (Yue Pg. 23 Col. 2 section 3.1.2 “An [Artificial Neural Network] ANN can be a powerful tool to derive meaning from complicated datasets…The structure of a feed-forward ANN is shown in Figure 4. The network usually consists of a number of neurons connected by links through several layers…By creating a network with r input neurons, s hidden neurons, and p output neurons, the corresponding variables for the input training samples are define as x = (x1,…,xr), h= (h1,…,hs), and o = (o1,…,op). The output for each layer can be calculated [as shown in equation 1] where                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                                
                                    h
                                
                            
                        
                     indicates the weight for the link from the input neuron xi to the hidden neuron hj…A backpropagation (BP) algorithm is usually used for the optimization problem, with the output errors propagated backwards through the network, and changes are made to the weight in each layer to reduce the error signal…Each weight is updated in the nth iteration as [shown in equation (2)]…in this equation, E…is the error function calculated with the target vector y and actual output o…”). 
With respect to Claim 3, the combination of Yue and Jones teaches wherein the weights between the hidden layers are adjusted based on a training set of known vertical error (Yue Pg. 23 Col. 2 section 3.1.2 “An [Artificial Neural Network] ANN can be a powerful tool to derive meaning from complicated datasets…The structure of a feed-forward ANN is shown in Figure 4. The network usually consists of a number of neurons connected by links through several layers…By creating a network with r input neurons, s hidden neurons, and p output neurons, the corresponding variables for the input training samples are define as x = (x1,…,xr), h= (h1,…,hs), and o = (o1,…,op). The output for each layer can be calculated [as shown in equation 1] where                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                                
                                    h
                                
                            
                        
                     indicates the weight for the link from the input neuron xi to the hidden neuron hj…A backpropagation (BP) algorithm is usually used for the optimization problem, with the output errors propagated backwards through the network, and changes are made to the weight in each layer to reduce the error signal…Each weight is updated in the nth iteration as [shown in equation (2)]…in this equation, E…is the error function calculated with the target vector y and actual output o…”
Yue Pg. 24 “Specifically, in our case, the ICESat data collected from 2003 to 2008 are used as the training dataset, while the data points in 2009 are used for the result validation after the accuracy correction.” The examiner notes the ICESat data includes at least elevation information.
Additionally Yue Pg. 27 Col. 2 “We denote d as the elevation error calculated by the difference between the corresponding DEM value and the reference data, and n as the number of validation samples…” )
With respect to Claim 4, the combination of Yue and Jones teaches wherein adjusting the weights between the hidden layers is halted based on a validation set of known vertical error (Yue Pg. 25 Col. 2 “During the training process, the network randomly divides the training dataset into three parts, which are respectively used for training, validation, and testing. The validation set is mainly used to minimize overfitting by tuning the parameters during the training process, while the test set plays the role of assessing the performance of the trained network…”). 
With respect to Claim 6, the combination of Yue and Jones teaches wherein the input layer comprises 23 units corresponding to 23 variables of the input data (Jones Pg. 1 Col. 2 “Here we report on the influence of soil and climate variables on worldwide Se [selenium] distributions in soils 0-30cm deep…To achieve these objectives…26 environmental variables describing climate, soil physicochemical properties, irrigation, water stress, erosion, runoff, land use, soil type, lithology, bedrock depth, vegetation/canopy characteristics, and population density (30-42)…Predictions were made using three machine-learning tools: one randomForest (RF) model and two artificial neural network models, herein referred to as ‘predictive models.’”). 
With respect to Claim 7, the combination of Yue and Jones teaches wherein the output layer comprises one unit (Yue Pg. 24 Col. 1 “…the error function calculated with the target vector y and the actual output o. See Figure 4. Note the output layer takes the output of the hidden layer and outputs  a single value, the error. Using the output layer to output a single value, the error between the target vector and the actual output o teaches “wherein the output layer comprises one unit”.). 
With respect to Claim 8, the combination of Yue and Jones teaches wherein the neural network comprises a multilayer perceptron neural network (Yue Pg. 24 Figure 4. Note that figure 4 shows the structure of a “feed-forward ANN [Artificial Neural Network]”.
The examiner notes that a feed-forward ANN teaches “wherein the neural network comprises a multilayer perceptron neural network”.). 
With respect to Claim 9, Claim 9 is substantially similar to that of claim 1 and therefore is rejected under the combination of Yue and Jones for similar reasons as discussed above. The examiner notes that the full mapping is omitted here merely for sake of brevity. 
With respect to Claims 10-12 and 14, Claims 10-12 and 14 are substantially similar to claims 2-4 and 6 and therefore are rejected under the combination of Yue and Jones for similar reasons as discussed above. 
With respect to Claim 15, Claim 15 is substantially similar to that of claim 1 and therefore is rejected under the combination of Yue and Jones for similar reasons as discussed above. 
With respect to Claims 16-18, and 20, Claims 16-18, and 20 are substantially similar to claims 2-4 and 6 and therefore are rejected under the combination of Yue and Jones for similar reasons as discussed above. 


Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue, Linwei et al. (“High-quality seamless DEM generation blending SRTM-1, ASTER GDEM v2 and ICESat/GLAS observations”, NPL 2016) in view of Jones, Gerrard D. et al. (“Selenium deficiency risk predicted to increase under future climate change”, NPL 2017) and further in view of Tang, Yuan (“TF.Learn TensorFlow’s High-level module for distributed machine learning”, NPL 2016, hereinafter “Tang”)

With respect to Claim 5, the combination of Yue and Jones teaches all of the limitations of claim 1 as discussed above. 
The combination of Yue and Jones, however, does not appear to explicitly disclose: 
wherein the plurality of hidden layers comprises three hidden layers with ten, twenty, and ten hidden units, respectively

Tang teaches wherein the plurality of hidden layers comprises three hidden layers with ten, twenty, and ten hidden units, respectively (Tang Pg. 3 Section 3 “To illustrate the basic functionalities of TF.Learn module, we start with building a basic deep neural network model…Next, we use TF.Learn helper function to infer the real valued columns from the dataset that we can then use to pass into DNNClassifier to build our deep neural network model with 3 fully connected layers [e.g. hidden layers] with 10, 20, 10 units respectively in each layer…” ) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the multilayer perceptron neural network as taught by the combination of Yue and Jones modified with the hidden layers of 10, 20, and 10 units respectively as taught by Tang because using these number of units in each hidden layer is a functionality of TensorFlow which gives a user an easy way to get started on predictive analytics; in turn this reduces the knowledge a user needs to start using neural networks to make powerful decisions (Tang Abstract). 

With respect to Claims 13 and 19, Claims 13 and 19 are substantially similar to claim 5 and therefore are rejected under the combination of Yue, Jones, and Tang as discussed above. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Wendi, Dadiyorto et al. “An innovative approach to improve SRTM DEM using multispectral imagery and artificial neural network”, NPL 2016. Similar inventive concept. 
2. Pourrahmati, M.R., et al. “Capability of GLAS/ICESat data to estimate forest canopy height and volume in mountainous forests of Iran”, NPL 2016. Similar inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126